Exhibit 4.27 WORK ORDER INC Research Project # 1002213 Protocol # PBT2-203 This Work Order (hereinafter “Work Order”) is between Prana Biotechnology Limited (hereinafter “Sponsor”) with principal offices located at Level 2, 369 Royal Parade, Parkville VIC 3052 Australia and INCResearch Australia Pty Limited, together with its parent company, subsidiaries and legal affiliates (hereinafter “INC Research”) with offices located at 124 Lipson Street, Port Adelaide SA 5015 Australia and relates to the Master Services Agreement effectively dated 22nd September 2011 which expressly incorporates this Work Order hereto by reference into the Master Services Agreement. Pursuant to the Master Services Agreement, INC Research has agreed to perform certain services in accordance with written work orders, such as this one, entered into from time to time describing such services. This document constitutes a Work Order under the Master Services Agreement and this Work Order and the Services contemplated herein are subject to the terms and provisions of the Master Services Agreement. 1. SERVICES: INC Research will render such services (hereinafter “Services”) as may be necessary to complete in a professional manner the project described below: Protocol # PBT2-203: A randomized, double-blind, placebo controlled study to assess the safety and tolerability and efficacy of PBT2 in patients with early to mid-stage Huntington disease. INC Research will perform the Services as specified in Attachment A to this Work Order. 2. PROJECT SCHEDULE: The major project milestones and target dates are described in Attachment B to this Work Order. Both parties agree that the Project Schedule is a reasonable schedule for the Services to be performed and will put forth all reasonable efforts to comply with these dates. 3. COMPENSATION AND EXPENSES: Sponsor shall pay the fees for INC Research’s Services in accordance with the Project Budget and Payment Schedule provided in Attachment C of this Work Order. INC Research shall invoice Sponsor for taxes or duties actually incurred by INC Research which are imposed upon INC Research by any governmental agency, including, but not limited to Value Added Tax, Stamp Tax, and/or General Sales Tax, as a result of this Agreement with the exception of taxes based on INC Research’s income. INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 1 4. NOTICES AND PAYMENTS: All communications, notices and payments required under this Work Order shall be mailed by first class mail, postage prepaid, or by overnight carriers, to the respective parties at the addresses set forth below, or to such other addresses as the parties may from time to time specify in writing. If to Sponsor: Carolyn Stone Clinical Program Manager Prana Biotechnology Limited Level 2 369 Royal Parade Parkville VIC 3052 Australia cstone@pranabio.com Cc: Caroline Herd cherd@pranabio.com If to INC Research: For Communications: Contracts Management INCResearch Australia Pty Limited 124 Lipson Street Port Adelaide SA 5015 Australia Phone: +61 (0) 8 7202 1500 Facsimile: +61 (0) 8 7202 1599 For Payments (Via Wire): Beneficiary Bank: HSBC Bank Australia Ltd Beneficiary Bank Address: Ground Floor, 55 Grenfell Street Adelaide SA 5000, Australia Account Name: INCResearch Australia Pty Limited BSB (Routing Number): Account Number: Swift: 5. TRANSFER OF OBLIGATIONS: Sponsor assigns the responsibilities pertaining to the Study to INC Research as indicated in Attachment A, Services, INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 2 IN WITNESS WHEREOF, the undersigned have caused this Work Order to be executed by a duly authorized individual on behalf of each requisite party effective as of the day and year last written below. In the event that the parties execute this Work Order by exchange of electronically signed copies or facsimile signed copies, the parties agree that, upon being signed by both parties, this Work Order shall become effective and binding and that facsimile copies and/or electronic signatures will constitute evidence of the existence of this Work Order with the expectation that original documents may later be exchanged in good faith. Thereafter, the parties agree that in connection with request for information that either party may need from the other related to the Services provided hereunder, both parties expressly permit communication via facsimile to the extent allowed by applicable laws and regulations to be disseminated in that manner. Prana Biotechnology Limited By: Name: Dianne Angus Title: C.O.O. Date: 27-3-2013 INCResearch Australia Pty Limited By: Name: Garth Tierney Title: Regional General Manager, Australia and South East Asia Date 28/3/2013 INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 3 IN WITNESS WHEREOF, the undersigned have caused this Work Order to be executed by a duly authorized individual on behalf of each requisite party effective as of the day and year last written below. In the event that the parties execute this Work Order by exchange of electronically signed copies or facsimile signed copies, the parties agree that, upon being signed by both parties, this Work Order shall become effective and binding and that facsimile copies and/or electronic signatures will constitute evidence of the existence of this Work Order with the expectation that original documents may later be exchanged in good faith. Thereafter, the parties agree that in connection with request for information that either party may need from the other related to the Services provided hereunder, both parties expressly permit communication via facsimile to the extent allowed by applicable laws and regulations to be disseminated in that manner. Prana Biotechnology Limited By: Name: Dianne Angus Title: C.O.O. Date: 27-3-2013 INCResearch Australia Pty Limited By: Name: Garth Tierney Title: Regional General Manager, Australia and South East Asia Date: INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 3 ATTACHMENT A Services Project Specifications GENERAL Drug Name PBT2 Indication Huntington Disease Phase II PROJECT MANAGEMENT Number of Sponsor Teleconferences 12 x 1 hour Teleconference monthly Up to 4 Face to Face meetings if needed STATISTICAL ANALYSIS/MEDICAL WRITING Number of Statistical Analyses 19 Number of Unique Tables/Listings/Figures for Final Analysis 14 Unique Tables / 38 Listings / 36 Figures Number Replicate Tables for Final Analysis 20 Replicate Tables Import of Biomarker, PK, ECG and Imaging data 2 transfers for each data type Final Deliverable Final Analysis Sets and Clinical Study Report AUDIT SERVICES Number of Countries 2 (USA & Australia) Number of Audits 2 X GCP Audit & 1 X Vendor Audit Travel Expense The travel cost and travel time will depend upon the location of sites and external service provider selected. INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 4 ACTIVITY Prana INC Research 1. Pre-Trial Regulatory Filing/Country Level Compile relevant regulatory documents X Obtain regulatory approval X Answer regulatory queries X Manage interactions with regulatory authorities X 2. Study Documents Preparation/Study Docs Design Study X 3. Protocol Versions Write protocol X QC approved protocol X Print final protocol copies in English X Final protocol translations and certification X Printing of translation of protocol X 4. Study Guide Versions Prepare study procedures manual X Print study procedures manual X 5. Investigator Brochure & Study Aids Prepare Clinical Investigator Brochure X Print Clinical Investigator Brochure X Prepare study aids X Print study aids X 6. Informed Consent Form Write template Participant Information Sheet (PIS) and Informed Consent Form (CF) X Review site specific PIS and ICF X Translations of PIS and ICF X 7. Participant Diaries Pre-Study Preparation and Recruitment/Study Design and finalise diary cards or equivalent X INCReseareh Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 5 Translate diary cards X Print diary cards X Site/Sponsor Trial Master File organisation X Prepare study site files X Print study site files X 8. Evaluation Visits Identify trial sites X Select Site investigators X Evaluate trial site X Prepare and finalise confidentiality agreement for investigators X Pre-study visits X 9. Negotiation Visits Prepare, negotiate and execute site contractual agreement and budget. X Ethics Preparation/Co-ordination of IEC/IRB submission X Investigator/Patient indemnity agreement X Obtain Local IEC/IRB approval X Pay Ethics Committee X Investigator Meetings Planning/ Administration of Investigator Meetings X Prepare Investigator Meetings Binders/ materials X Attendance/Input at Investigator Meetings X Train Investigator and Site Personnel X CRO Training/Trainings Administration and responsibility for monitor training (SOP, protocol, IMP) X Attendance/input for monitor training X Project Management Administer and track site payments X Collect pre-study documents e.g. 1572s, CVs, IEC/IRB approvals X Development & maintenance of project databases X INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 6 Preparation of status reports X PM Meetings & telephone contacts with Prana X Establishment & maintenance of project files -statistical & CSR only X Periodic budget & contract review X X Safety/ Pharmacovigilance 24/7 Medical Monitor Hotline X Generate data for Annual Safety Report (if applicable) X Central Laboratory Identification of Central Laboratories X Pre-Qualification Audit of Central Laboratories X Selection of Central Laboratories X Payment of Central Laboratories X Management of Central Laboratories X Organise Project Teleconferences X Provide status reports X Review of clinical laboratory data X Lab Data transfer to study database X Audits Conduct of GCP audit X QA site audits (as per audit plan) X Final QA audit of report, database, sites (if required) and systems X Site Initiation Visits/Initiation Days Conduct site initiation visits & provide written reports X Site Monitoring/Monitor Days Monitor sites regularly (per GCP) X Source data verification (SDV) of CRFs X Provide written monitoring reports X Review Monitoring Visit Reports X Perform Drug/Accountability at Site X Site Close-Out Perform final drug accountability X Disposal of unused supplies X INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 7 Conduct site close-out visit & provide written reports X Site management/Site Months Telephone sites as required X Shipment and tracking of completed CRFs to Data Management (if applicable) X Provide status reports X IMP Packaging and Distribution/Completed Pts Supply IMP to Clinical Trial Supply ESP X Source and supply of ancillary clinical trial supplies X Shipment and co-ordination of IMP to sites X Drug tracking: Sponsor→ Sites→ Destruction X Case Report Form Select EDC Vendor X Design of eCRF X QC approval of eCRF X QA approved eCRF X Print eCRFs in English (If applicable) X Translation of eCRFs X Prepare eCRF Instruction Manual X Date Clean-Up/eCRF Pages Issue CRF Queries X Data Management Data entry X Medical coding (MedDRA & WHO) X Data Validation: CRF pre-entry review X Data Validation: Running validation programs X Data Validation: Query resolution, handling, editing X Data QC/Report X Reconciliation of SAEs X Transfer Laboratory Data X X Database lock X Statistics INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 8 Statistical input into study design X Prepare and finalise Statistical Analysis Plan X Perform statistical analysis X Prepare statistical text for inclusion in the Clinical study report X QA checks of statistical text X Clinical Study Report Approval of Style Manual for Clinical Study Report X Prepare ICH format Clinical Study Report X Validation of any data conversion X Validation of data transfer X Review of CSR drafts (x2) X X Provide final copy of ICH format Clinical Study Report (Word & PDF), including all appendices X QC of Clinical Study report X Archiving Assistance with archiving of Investigator Study file if required. X Database– final archiving X INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 9 ATTACHMENT B Project Schedule Timelines Start Date End Date 1st January 2013 1st January 2014 Total - 12 Months INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 10 ATTACHMENT C Project Budget and Payment Schedule Total Cost Summary (AUD) Direct Costs $ 173,754.00 Pass-Through Costs $ 2,310.00 TOTAL PROJECT COST $ 176,064.00 Goods and Services Tax (GST) In Australia all goods and services are subject to GST of 10%. Unless otherwise specified, fees are expressed as exclusive of Goods and Services Tax (GST). Where fees are GST exclusive and INC Research is liable to pay GST in respect of any Services provided pursuant to this Agreement, INC Research may add the GST amount to invoices provide to Sponsor for the Services. Provided that the relevant invoice complies with the requirements of a tax invoice to enable Sponsor to claim a credit or refund of GST, Sponsor shall pay the GST amount at the same time and in the same manner as other amounts invoiced under this Agreement. Where the services are directly contracted by an overseas Sponsor GST will not be applicable. Project Costs and Payment Schedule INC Research’s study budget includes inflation for annual wage/earnings increases at a rate of three percent (3%). If a subsequent change in scope necessitates a revision to the study timeline, any inflationary adjustment will be delineated in applicable invoices as a separate line item rather than embedded in the affected unit price. All services will be invoiced on a unit basis as per the proposed direct cost estimate budget. Upon execution of this Work Order, Sponsor shall make a payment of AUD $34,302.00 (20% of the total direct costs). Thereafter, INC Research will invoice Sponsor on a monthly basis for actual units completed and reconciled at the end of the study. If services requirement exceeding those specified in the cost estimate are required then written approval will be obtained from the Sponsor before conducting the additional services. INCResearch Australia Ply Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 11 Indirect costs will be invoiced separately on a monthly basis. As some of the study pass-through expenses may be incurred in a currency other than AUD, pass-through expenses will be invoiced to Sponsor in AUD based upon actual invoices, and subject to the exchange rate published in oanda.com at the spot rate on the day the expense is invoiced by INC Research. INC Research shall provide Sponsor with itemized invoicing of all expenses and fees. Undisputed invoices are payable within 30 days of date of Sponsor’s receipt of invoice as per MSA clause 12. INCResearch Australia Pty Limited - 1002213 Prana Biotechnology Limited Work Order, Version 3, 30th January 2013 12 Direct Costs Service/Item Comments Responsibility Unit Unit Cost (AUD) Number of Units Item
